EXHIBIT 10.1

 

FIRST AMENDMENT TO MODIFICATION AGREEMENT

 

This FIRST AMENDMENT TO MODIFICATION AGREEMENT (this “Amendment”), made and
entered into as of October 20, 2010, is by and among Winmark Corporation, a
Minnesota corporation (“Winmark”) and BridgeFunds LLC, a Nevada Limited
liability company (“BridgeFunds”).

 

RECITALS

 

1.                                       Winmark and BridgeFunds are parties to:
(i) that certain Securities Purchase Agreement, dated as of October 13, 2004, as
amended and assigned (the “Purchase Agreement”), pursuant to which Winmark holds
four promissory notes representing aggregate indebtedness totaling $2.0 million,
exclusive of unpaid interest, due from BridgeFunds (each note individually
referred to herein as a “Note” and collectively as the “Notes”);  and (ii) that
certain Modification Agreement, dated as of October 22, 2009 (the “Modification
Agreement”).

 

2.                                       Winmark and BridgeFunds desire to amend
certain provisions of the Modification Agreement, subject to the terms and
conditions set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

Section 1.                                            Capitalized Terms. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Purchase Agreement, each Note and the
Modification Agreement, unless the context shall otherwise require.

 

Section 2.                                            Amendment.  Each Note and
the Modification Agreement is hereby amended as follows:

 

Section 2.1                                      Maturity Date.  The maturity
date in clause (i) of the first paragraph of each Note will be changed to
June 30, 2011.

 

Section 2.2                                      Available Cash Flow.  The
definition of Available Cash Flow in the fifth sentence of Section 4 of the
Modification Agreement is hereby deleted and replaced in its entirety by the
following:

 

“Available Cash Flow” means, for any month, all payments and distributions
received by BridgeFunds from its subsidiaries during such month after payment of
(i) the monthly fixed fees and reimbursable out-of-pocket expenses payable to
Rewind under the Sub-Servicing Agreement during such month (including any past
due amounts from any prior month) and (ii) other ordinary and necessary
operating expenses of BridgeFunds for such month (including any past due

 

--------------------------------------------------------------------------------


 

amounts from any prior month); however, to the extent that amounts for either
(i) or (ii) above exceed 33.3% of all payments and distributions received by
BridgeFunds during such month, Available Cash Flow cannot be less than 33.3% of
all payments and distributions received by BridgeFunds for such month. 
Furthermore, to the extent that either (i) or (ii) above are less than 33.3% of
all payments and distributions received by BridgeFunds during such month, such
excess shall be considered as additional Available Cash Flow on a pro rata
basis.

 

Section 3.                                            Other Agreements Remain in
Force.  Except as set forth in this Agreement, all obligations, covenants and
agreements of the parties under each of the Notes, the Purchase Agreement and
the Modification Agreement remain in full force and effect.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Winmark and BridgeFunds has caused this Amendment to
be executed as of the date and year first above written.

 

 

 

 

 

WINMARK CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ Anthony D. Ishaug

 

Name:

 

Anthony D. Ishaug

 

Title:

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

BRIDGEFUNDS, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kenneth Klein

 

Name:

 

Kenneth Klein

 

Title:

 

Manager

 

 [Signature Page to First Amendment to Modification Agreement]

 

--------------------------------------------------------------------------------